Citation Nr: 0812254	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  05-04 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel





INTRODUCTION

The veteran had active service from October 1942 to November 
1945, including combat service in World War II, and his 
decorations include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The veteran has bilateral hearing loss for VA 
compensation purposes that is related to in-service combat-
related acoustic trauma.

2.  Resolving all reasonable doubt in the veteran's favor, 
his tinnitus is related to in-service, combat-related 
acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.385 (2007).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection 
bilateral hearing loss and tinnitus.  This constitutes a 
complete grant of the benefits sought on appeal.  Thus, a 
discussion of VA's duties to notify and assist is 
unnecessary.

The veteran essentially asserts that service connection for 
bilateral hearing loss and tinnitus is warranted because he 
developed both conditions due to in-service, combat-related 
acoustic trauma.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In cases where a veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  see also Palczewski v. 
Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically 
upholding the validity of 38 C.F.R. § 3.385 to define hearing 
loss for VA compensation purposes).  

The veteran served in combat and was likely exposed to 
acoustic trauma while serving in World War II given that such 
exposure is consistent with the circumstances, conditions and 
hardships of that service.  38 U.S.C.A. § 1154(b).  As such, 
VA must presume the occurrence of the in-service injury.  

A May 2005 VA examination indicates that the veteran has 
bilateral hearing loss.  In particular, it confirmed that he 
has hearing loss as defined by 38 C.F.R. § 3.385.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
70
70
80
90
LEFT
70
70
70
80
85

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 85 percent in the left ear.  He 
was diagnosed with severe bilateral sensorineural hearing 
loss.

The veteran also submitted a private audiological evaluation 
dated in September 2003.  The evaluation concluded that he 
had bilateral sensorineural loss.  

The May 2005 VA examiner also indicated that the veteran had 
bilateral tinnitus.  Thus, the evidence shows he has both 
bilateral hearing loss and bilateral tinnitus. 

Next, the medical evidence reflects a nexus between the 
veteran's current bilateral hearing loss and active duty.  
The May 2005 VA examiner stated that she had reviewed the 
appellant's claims file.  Based on the available evidence, a 
clinical assessment was rendered finding that veteran's 
bilateral hearing loss was at least as likely as not related 
to noise exposure in service.  This is not contradicted by 
any other evidence in the claims file.  Thus, service 
connection for a bilateral hearing loss disability is 
warranted.

As to his tinnitus, at the May 2005 VA examination the 
veteran reported that he began experiencing tinnitus several 
years ago, but he could not recall the exact circumstances 
related to the onset.  He described exposure to military 
noise during World War II and acknowledged post-service noise 
exposure.  The examiner concluded that an opinion regarding 
the relationship between exposure to service noise and 
tinnitus would be speculative because the veteran was unable 
to provide sufficient information regarding the time and 
circumstances of its onset.

In light of the veteran's decorated combat service, his 
credible account of having tinnitus from exposure to combat-
related acoustic trauma, the current diagnosis of tinnitus, 
and resolving doubt in the veteran's favor, the Board finds 
that the tinnitus had its onset as a result of the veteran's 
period of active service.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


